Citation Nr: 0112513	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-06 938	)	DATE
	)
	)


THE ISSUE

Whether decisions of July 12, 1979, and June 3, 1991, by the 
Board of Veterans' Appeals, denying entitlement to service 
connection for a psychiatric disability, involved clear and 
unmistakable error.



REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion by the veteran, who is the moving party.  
In a statement received in March 2000, the moving party's 
representative claimed that Board decisions of July 12, 1979, 
June 3, 1991, and August 25, 1995, involved clear and 
unmistakable error (CUE) by denying his claim of entitlement 
to service connection for a psychiatric disability.  His 
statement was accepted as a request for review of the cited 
Board decisions on the grounds of CUE.  See 38 C.F.R. 
§ 20.1404(a) (2000).  However, because the Board's decision 
of August 25, 1995, was vacated by Order of the United States 
Court of Appeals for Veterans Claims in February 1997, the 
Board finds that the motion does not pertain to that 
decision.  In addition, the Board notes that, between the 
decisions of July 12, 1979, and June 3, 1991, the Board 
issued a decision on August 13, 1987, finding that additional 
evidence did not establish a new factual basis warranting 
service connection for an acquired psychiatric disorder.  The 
veteran's motion does not pertain to the decision of August 
13, 1987.
 


FINDINGS OF FACT

The July 12, 1979, and June 3, 1991, Board decisions were 
adequately supported by evidence then of record, and it is 
not shown that the applicable statutory and regulatory 
provisions existing at those times were ignored or 
incorrectly applied, or that the decisions were undebatably 
erroneous. 




CONCLUSION OF LAW

The July 12, 1979, and June 3, 1991, Board decisions, which 
denied a claim of entitlement to service connection for a 
psychiatric disability, were not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.1400, 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.§ 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  
Examples of situations that are not CUE are (1) Changed 
diagnosis.  A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision.  (2) Duty 
to assist.  The Secretary's failure to fulfill the duty to 
assist.  (3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.  See 38 C.F.R. 
§ 20.1403(d).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See 38 C.F.R. 
§ 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one which 
would have manifestly changed the outcome at the time that it 
was 
made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In a decision of December 1997, after the receipt of 
significant additional evidence, the Board found that the 
evidence was equally balanced on the issue of whether the 
veteran's schizophrenia was incurred in service and, in 
accordance with law, resolved the doubt in the veteran's 
favor and granted service connection for schizophrenia.  As 
noted above, the veteran later raised his motion that the 
prior Board decisions, which denied service connection, had 
involved CUE. 

At the time of the Board's decision in July 1979, denying 
entitlement to service connection for a psychiatric 
disability, the law provided, as it does now, that service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service, 
38 U.S.C.A. § 310, and that psychosis may be presumed to have 
been incurred in service when manifested to a compensable 
degree within one year of separation from service, 38 
U.S.C.A. §§ 301, 312, 313.  When a claim was disallowed by 
the Board, it might not be reopened and allowed, and no claim 
based upon the same factual basis was to be considered.  38 
U.S.C.A. § 4004(b).  A decision by the Board was final.  38 
U.S.C.A. § 4003.  When a claimant requested that a claim be 
reopened after an appellate decision and submitted evidence 
in support thereof, a determination was made as to whether 
such evidence was new and material and, if it was, whether it 
provided a new factual basis for allowing the claim.  38 
U.S.C.A. § 4004(b). 

At the time of the Board's decision in July 1979, the 
evidence of record included: the veteran's service medical 
records; his original claim of entitlement to compensation or 
pension, received in February 1971; reports of VA 
examinations in 
April 1971 and February 1972; a statement by a private 
physician in February 1975; a VA hospital summary dated in 
March 1975; a report of a VA examination in January 1976; lay 
statements; a VA hospital summary dated in September 1978; a 
report of a VA psychiatric examination in November 1978; and 
records of the Southwest Mississippi Mental Health-Mental 
Retardation Commission dated in 1978.

The service medical records disclosed that, in January 1970, 
at the outpatient clinic of a service department hospital in 
Germany, the veteran complained of 
nervousness for several years; he stated that he had some 
family problems.  A physical examination was negative.  The 
disposition was a prescription of phenobarbital and referral 
for a psychiatric consult.  It does not appear from the 
records that a psychiatric consultation was performed.  The 
service medical records subsequent to January 1970, which 
contain multiple entries, are entirely negative for 
complaints or findings of mental or emotional illness.  In a 
report of medical history for separation in December 1970, 
the veteran stated that he did not have frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, or nervous trouble of any sort.  At a 
medical examination for separation in December 1970, the 
veteran was evaluated as psychiatrically normal. 

In his original application for compensation or pension, 
received in February 1971, the veteran stated that the injury 
or disease for which he was making a claim was shoulder 
trouble.  He made no reference to his psychiatric status. 

At a VA examination in April 1971, the veteran's 
neuropsychiatric status was reported as normal.

At a VA examination in February 1972, the veteran complained 
about his left shoulder; he made no reference to his 
psychiatric status.

In March 1975, the veteran asserted a claim of entitlement to 
service connection for a "nervous condition".  He stated 
that he was a patient at a VA medical facility.

In October 1975, James M. Howard, MD, stated that, on 
February 15, 1975, he saw the veteran, who was given a blood 
test for the purpose of marriage and that it was obvious at 
that time that he needed [psychiatric] hospitalization.

A VA hospital summary in March 1975 noted that, in February 
1975, the veteran was admitted for the first time for 
psychiatric evaluation.  Two weeks prior to admission, a 
relative of the veteran had noticed that he was "acting 
strangely".  At admission, the veteran indicated that, 3 
days prior to admission, his girlfriend told him that she was 
pregnant; he went outside and prayed for guidance and a bird 
flew out of the trees and spoke to him, saying that he should 
read a certain chapter in the Bible.  Two days prior to 
admission, the veteran went to a school to get some friends 
reinstated after they had been expelled; he was acting 
inappropriately, and 
was arrested.  On admission, he was in an obvious state of 
agitation and hyperactivity, and he seemed to be experiencing 
hallucinations and delusions of a religious nature.  He had 
no history of alcohol or drug abuse.  At hospital discharge, 
the diagnosis was acute, undifferentiated schizophrenia.

At a VA examination in January 1976, it was noted that the 
veteran was receiving outpatient psychiatric treatment, 
including medication.  

Lay statements by 2 of the veteran's neighbors were 
submitted.  They said that, since returning from service, the 
veteran appeared to have a "mental condition".  A statement 
was also received from a man who had served in Germany with 
the veteran that the veteran had had "nervous conditions" 
for which he received psychiatric treatment.

Records of the Southwest Mississippi mental health clinic 
showed that the veteran became a patient in September 1977.  
In November 1978, the consulting psychiatrist to the clinic, 
Donald G. Guild, MD, reported that the veteran was being 
treated for schizophrenia.

In September 1978, the veteran was hospitalized at a VA 
Medical Center for the second time.  The diagnosis was 
schizophrenia, chronic undifferentiated type.

At a VA psychiatric examination in November 1978, the veteran 
told the examiner that, in basic training, he became very 
depressed and had an intense fear that he would be killed.  
The report of the examination indicated, "He said at that 
time he could not sleep, felt depressed, worried, had a very 
large appetite and gained much weight.  He said that he did 
not hear voices in Germany."  The veteran stated that he 
began to hear voices in 1974.  On mental status examination, 
there were no delusions, hallucinations, flight of ideas, 
looseness of association, suicidal ideation, or homicidal 
ideation.  The diagnosis was chronic undifferentiated 
schizophrenia.  The examiner stated, "It is my opinion that 
his present illness is a maturation of the problems that he 
had with his nerves while in the service."  The examiner did 
not state that he had reviewed the veteran's service medical 
records.  His opinion was evidently based entirely on the 
history provided by the veteran.  

In the decision of July 12, 1979, the Board found as facts 
that: the veteran's service medical records were negative as 
to objective findings of an acquired nervous disorder and 
clinical data referred to nervousness antedating service; and 
a chronic nervous disorder was not manifested within 12 
months after the veteran's release from active duty.  The 
Board entered conclusions of law that an acquired nervous 
disorder was not incurred in or aggravated by active service 
and was not manifested to a degree of 10 percent or more 
within one year of separation from service.

The veteran's claim that the Board's decision of July 12, 
1979, involved CUE amounts to no more than a disagreement 
with the way the Board weighed and evaluated the evidence.  
There was a reasonable basis for the Board to find that 
schizophrenia, diagnosed in March 1975, after the veteran 
became psychotic, was not present in service or for several 
years after his separation from service in January 1971. As 
for his one visit to the outpatient clinic while he was on 
active duty, the veteran said at that time that he had had 
nervousness for several years, which meant that he had had 
the same condition prior to entrance on active duty.  In 
sum, the preponderance of the evidence in July 1979 showed 
that a chronic psychiatric disorder, to include psychosis, 
had its onset years after service, and the veteran was not 
entitled to service connection for a psychiatric disability.  
The Board finds that there was no error, much less CUE, in 
the decision of July 12, 1979.

Between the time of the Board's July 12, 1979, decision and 
the Board's June 3, 1991, there was another decision on 
August 13, 1987.  Evidence added to the record from July 1979 
to August 1987 included, statements by treating physicians, 
records of continued treatment for schizophrenia, and a 
statement by the veteran, which was received in February 
1987.  In April 1981, John W. Boyd, MD, reported that he had 
treated the veteran since May 1979 for hypertension, 
arthritis, and anxiety, and that the veteran had suffered a 
"nervous breakdown" in the past.  In his statement of 
February 1987, the veteran described his "mental condition" 
during his active service and in early postservice years.  He 
stated that he was "far from being in my right mind" when 
he returned home.  However, in a report dated in May 1981, 
Dr. Guild, the public mental health clinic physician who 
treated the veteran, said that the veteran was "in a pattern 
of being rather chronically miserable", but there was 
nothing in his opinion "that represents a schizophrenia or, 
really, the residuals of it, looking back over the record."  
The Board's August 1987 decision found that the additional 
evidence did not present a new factual basis warranting 
service connection for an acquired psychiatric disorder. 

The additional evidence before the Board at the time of the 
June 3, 1991, decision, since the August 13, 1987, decision, 
included: a statement by a private physician in August 1988; 
the veteran's testimony at a personal hearing in January 
1989; a statement by the veteran's parents in January 1989; 
reports by a VA veterans' service officer concerning his 
contacts of a private physician in October 1989 and of the 
physician's widow in January 1990; and a statement in May 
1990 by a clinical social worker at the Southwest Mississippi 
Mental Health Complex.

In August 1988, Thomas L. Moore, Jr., MD, stated that "I 
treated [the veteran] for psychoneurosis from July 1971 to 
Aug. 1973".  Dr. Moore was contacted by a VA employee in 
October 1989 and asked for any records he had of his 
treatment of the veteran in 1971-73; he stated that he was 
retired but would check his records.  Dr. Moore died in 
December 1989.  In January 1990, his widow told the VA 
employee that records older than 5 years had been disposed of 
and so no records of treatment in the 1970s were available.

At the hearing in January 1989, the veteran essentially 
reiterated the statements he had previously made concerning 
his mental state in service and in early postservice years.  
He also testified that Dr. Moore had given him injections, 
but he did not know the nature of the injections.

In a statement received in January 1989, the veteran's 
parents stated: 

"In 1971 he was discharged from service far from being in 
his right mind.  That [sic] why he didn't go back to old job 
in Melrose, Illinois.  He was not capable of obtaining any 
gainful employment or taking care of any business.  He was 
withdrawn, his appearance went down, he began seeing dead 
people and white birds talking to him.  He started reading 
the Bible and throught [sic] he was Jesus Christ and Moses.  
We felt sorry for him and afraid of him and begin [sic] 
taking him to Dr. Thomas L. Moore.  He treated him from 1971 
July to 1973 Aug. for a nervousness disorder.  He would give 
him shots to come [sic] him down and make him sleep.  In 
1974-1975 he lost contact with reality and was placed in jail 
because he throught [sic] he was Moses.  We called another 
doctor.  Dr. James Howard now deceased contacted the V.A. and 
had him admitted for about 3 months.  He remained as an 
outpatient until 1977.  McComb builted [sic] a Mental Health 
Clinic and he is at present at the Southwest Mental Health 
Clinic.  He been there since 1977."

In a letter to the President of the United States, referred 
to the RO in August 1989, the veteran reiterated the 
statements he had made previously concerning events while he 
was on active duty and in early postservice years.

In May 1990, a licensed clinical social worker at the 
Southwest Mississippi Mental Health Complex reported to an 
attorney representing the veteran at that time that the onset 
of the veteran's schizophrenic disorder "cannot be verified 
in our records or the records we have from the Veterans 
Hospital in Jackson where he was treated on two different 
occasions, 1975 and 1978.  Our records do indicate that he 
was seen by a psychiatrist while he was stationed in Germany.  
The specific state was not noted.  The intake showed 1970 or 
1971.  Just because he saw a psychiatrist does not in itself 
mean that he was suffering from schizophrenia at that time.  
However, one could assume his condition was unstable enough 
that it warranted the treatment of a psychiatrist." 

With reference to the additional evidence which was before 
the Board in June 1991, the veteran's testimony and written 
statements did not establish the time of onset of a chronic 
acquired psychiatric disorder, as the veteran was not 
qualified to render a diagnosis in his own case.  Dr. Moore's 
statement did not relate the psychoneurosis for which he 
began treating the veteran in July 1971 to the veteran's 
period of 
active service and did not report a diagnosis of a psychotic 
disorder such as schizophrenia.  The clinical social worker's 
statement did not actually provide any new information 
concerning the veteran's psychiatric history and stated that 
onset of schizophrenia prior to 1975 could not be verified 
from available records.  

The veterans' parent's statement did appear to describe 
unusual behavior, possibly indicative of serious mental 
illness, even prior to the veteran's becoming a patient of 
Dr. Moore' for "nervousness" in July 1971.  However, his 
parents did state that it was in 1974 or 1975 that the 
veteran "lost contact with reality".  The veteran's parents 
were not, however, as laypersons qualified to diagnose mental 
disorders or to offer a competent opinion as to the time of 
onset of schizophrenia, which was diagnosed by physicians in 
1975.  

At the time of the Board's June 3, 1991, decision, no 
physician who had reviewed the veteran's service medical 
records had related the onset of chronic psychiatric 
disability to the veteran's period of active service, and, as 
noted above, in his original claim in February 1971 and at VA 
examinations in April 1971 and February 1972, the veteran 
made no complaint about or reference to his mental condition.  
The psychiatrist who treated the veteran for a number of 
years after service at a public mental health clinic 
seriously questioned whether he even had a schizophrenic 
disorder.  There was evidence tending to show that 
schizophrenia did not have its onset while the veteran was on 
active duty and a reasonable basis for the Board to find that 
it did not.

The Board recognizes that reasonable minds could have 
differed in June 1991 on the question of whether the veteran 
was likely psychotic within one year of separation from 
service, in light of his parents' statement and in light of 
the fact that he was treated by Dr. Moore for a psychiatric 
condition during the first year after his separation from 
service.  It is even possible that a different Board Member 
might have allowed the service connection claim after 
reviewing the evidence.  However, the evidence of record in 
June 1991 did not mandate a favorable determination.  In the 
June 1991 decision, the Board appears in the section setting 
forth reasons and bases to have reached the merits of the 
claim.  The Board's denial of the claim at that time was a 
reasonable conclusion, with which other reasonable minds 
might have differed.  The evidence of record in June 1991 did 
not compel a denial and, by the same token, did not compel an 
allowance.  Therefore, the Board's denial of the claim did 
not involve CUE.  

In sum, the July 12, 1979, and June 3, 1991, Board decisions 
were adequately supported by evidence then of record, and it 
is not shown that the applicable statutory and regulatory 
provisions existing at those times were ignored or 
incorrectly applied, or that the decisions were undebatably 
erroneous.  The July 12, 1979, and June 3, 1991, Board 
decisions, which denied a claim of entitlement to service 
connection for a psychiatric disability, did not involve CUE.  
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403.
  


ORDER

Decisions of July 12, 1979, and June 3, 1991, by the Board of 
Veterans' Appeals, denying entitlement to service connection 
for a psychiatric disability, not having involved clear and 
unmistakable error, the appeal is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 



